IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00044-CR

ALANDIS MONTREAL RUSSAW, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 13th District Court
                              Navarro County, Texas
                            Trial Court No. C36450-CR


                           MEMORANDUM OPINION


      Alandis Montreal Russaw, Jr. was convicted of Aggravated Sexual Assault of a

Child and sentenced to 65 years in prison. See TEX. PENAL CODE ANN. §22.021(a)(2)(B)

(West 2011). Because there is no reversible error, but also because the parties agree to

reform the trial court's judgment, the trial court's judgment is affirmed as reformed.

      The victim in this case is Russaw’s 11 year-old stepdaughter, “Ariel.”             The

discovery of the offense occurred when Ariel was found to be pregnant. DNA tests

revealed that Russaw was the father of Ariel’s child.
       Russaw asserts in his first issue that the trial court erred in admitting a photograph

of the man Russaw and Ariel’s mother accused of sexually assaulting Ariel. Specifically,

he argues that the photograph was irrelevant and that its probative value was

outweighed by the danger of unfair prejudice.

       Russaw never asserted to the trial court that the photograph’s probative value was

outweighed by the danger of unfair prejudice. Accordingly, that part of Russaw’s first

issue is not preserved for our review. See TEX. R. APP. P. 33.1. Further, assuming without

deciding the photograph was irrelevant, Russaw was not harmed by its admission.

       The purported erroneous admission of evidence is non-constitutional error and is

subject to a harm analysis under Texas Rule of Appellate Procedure 44.2(b). See Motilla

v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002). Under Rule 44.2(b), we disregard all

non-constitutional errors that do not affect the appellant’s substantial rights. See TEX. R.

APP. P. 44.2(b); see also Rich v. State, 160 S.W.3d 575, 577 (Tex. Crim. App. 2005). A

substantial right is affected when the error has a substantial and injurious effect or

influence in determining the jury's verdict. Russell v. State, 155 S.W.3d 176, 179 (Tex.

Crim. App. 2005). Neither party has the burden to prove harm from an error. Johnson v.

State, 43 S.W.3d 1, 4 (Tex. Crim. App. 2001). It is the duty of the reviewing court to assess

harm from the context of the error. Id.

       An integral part of Russaw’s defense was that Rudy Sanchez, Jr. committed the

offense, not Russaw. The jury was informed, however, that Sanchez was tracked down


Russaw v. State                                                                        Page 2
and provided a DNA sample to determine whether he was the father of Ariel’s child.

Test results excluded him as the father. The photograph, and not a very good quality

photograph at that, merely put a face with the name. It was not mentioned again.

Sanchez, himself, later testified during the punishment phase. Based on a review of the

record, we cannot say that Russaw’s substantial rights were affected by the introduction

of the photograph.

        Accordingly, Russaw’s first issue is overruled.

        In his second issue, Russaw contends the trial court's judgment is incorrect and

must be modified to reflect the correct date the judgment was entered. This deficiency

appears to be a clerical mistake, not an error; nevertheless, the State agrees the judgment

should be modified.

        We have the authority to correct and reform a judgment when we have the

necessary data and information to do so. See Banks v. State, 708 S.W.2d 460, 462 (Tex.

Crim. App. 1986); Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref'd).

Accordingly, we reform the trial court's judgment as agreed by the parties to reflect the

date 1/30/2017 as the date the judgment was entered.

        Russaw’s second issue is overruled.1




1
  As we have said before, rather than an appeal, we note that a more efficient manner of making this type
of change may be a motion for modification or motion for judgment nunc pro tunc, depending on the
timing of the discovery of the issues, filed in the trial court. Kerr v. State, No. 10-15-00113-CR, 2016 Tex.
App. LEXIS 12082, at *2 n.3 (Tex. App.—Waco Nov. 9, 2016, no pet.) (not designated for publication).

Russaw v. State                                                                                       Page 3
       Having overruled each issue on appeal but also having reformed the trial court's

judgment, we affirm the trial court's judgment as reformed.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed as reformed
Opinion delivered and filed July 19, 2017
Do not publish
[CRPM]




Russaw v. State                                                                  Page 4